Exhibit Reed's Inc. Announces Increase in the Conversion Ratio of Transferable Rights Offering Offering Extended to Monday, December 21, 2009 LOS ANGELES, CA(Marketwire - December 03, 2009) - Reed's Inc. (NASDAQ:REED, REEDR), announced today that the Company has increased the conversion rate of its Series B Convertible Preferred Stock ("Series B Preferred") to seven (7) shares of common stock per share of Series B Preferred.The conversion price is now $1.43 per share.Investors may purchase Series B Preferred shares for $10.00 per share by exercising four (4) transferable rights (NASDAQ:REEDR). Each share of Series B Preferred carries a five percent (5%) annual dividend for a term of three (3) years.The dividends are currently worth about $0.14 per common share, as valued by using the net present value formula using the Company’s cost of equity as the discount rate. There are two reasons why the convertible preferred is worth more than the underlying shares into which they can be converted. First, preferred shares pay dividends while common stock usually doesn't. As a result, the preferred investor receives all the upside potential of the common stock and more cash while he or she waits. Second, if something goes wrong, the preferred shares are more protected.
